Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to an application filed on 8/25/2021.  Claims 1-20 are pending.  All pending claims are examined.

Continued Examination Under 37 CFR 1.114
This application is a continuation application of U.S. application No. 15/991,588 filed on 5/28/2018, now U.S. Patent 11,127,028 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  
Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11361349. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations have been mixed and matched. However, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included or excluded combinations of these limitations. 
Furthermore,  although independent claims 1 , 13 and 20 of the patent No. 11361349 has additional features such as “…aggregate a plurality of ratings vectors, each ratings vector associated with a vector type, and each ratings vector containing one or more content ranking metrics, the content ranking metrics associated with one or more users, generate at least two similarity pairing values from the plurality of ratings vectors, each similarity pairing value generated by similarity mapping between a first ratings vector and a second ratings vector, wherein the at least two similarity pairing values comprise two separate values in memory, generate a reduced bi-directional data recommendation structure having a reduced data structure comprising a single similarity pairing value instead of the at least two similarity pairing values and based on the similarity pairing values …”, however, it has been held that deleting elements when the function of element is not desired is obvious. See MPEP 2144.04 Section II.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claim 1 of the issued Patent No. 11361349 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 1127028. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations have been mixed and matched. However, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included or excluded combinations of these limitations. 
Furthermore,  although independent claims 1 , 13  and 20 of the patent No. 1127028 has additional features such as “…the bi-directional recommendation value indicating a likelihood of a first user selecting a first offer or a second offer, the bi-directional recommendation value determined from a similarity mapping within the bi-directional data recommendation structure between a first rankings vector associated with the first offer and a second rankings vector associated with the second offer, wherein the first offer and the second offer comprises a similarity pairing value of the bi-directional data recommendation structure …”, however, it has been held that deleting elements when the function of element is not desired is obvious. See MPEP 2144.04 Section II.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claim 1 of the issued Patent No. 11127028 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
 Regarding to claims 2-12 and 14-19,  they are rejected for the same reasons mentioned above,  the dependent claims show similar limitations or features. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The Examiner’s  analysis is presented below in all the claims.
Claim 13: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of:  “a) invoking, …., a bi-directional look-up interface via a lookup request initiated by a mobile app …., the bi-directional look-up interface exposed via a bi-directional data recommendation structure that comprises an electronic, navigable graph comprising a multi-linked list of one or more data objects; b)  determining, … a bi-directional recommendation value by accessing the bi-directional look-up interface;”The “invoking, determining”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for providing user offers based on efficient iterative recommendation structures. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“c) returning…. the bi-directional recommendation value for display by the mobile app ….”. These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“A server-based recommender”; “the recommender server:, from the instant disclosure,
“[0044] The computer network diagram 100 further depicts recommender server(s) 102. Recommender server(s) 102 may be one or more computer servers, where each of recommender server(s) 102 may include one or more processors and one or more computer memories for generating efficient iterative electronic recommendation structures, and for providing user offers based on the efficient iterative recommendation structures, as described herein. In some embodiments, the recommender server(s) 102 may be accessed locally via a local client device 104 that may be collocated at the same facility or company as the recommender server(s) 102. In other embodiments, the recommender server(s) 102 may also be accessed remotely via a remote client device 106 that may be located remote from the facility or company that the recommender server(s) 102 are located. The local client device 104 and/or the remote client device 106 may be operated by an employee, administrator, or other personnel that has access to the recommender server(s) 102 in order to, for example, provide maintenance to, change settings of, or otherwise 8 …”, paragraph 44
“ across a computer network”, from the instant disclosure,
“0043] Figure 1 illustrates an example of a computer network diagram 100 that includes an embodiment of a recommender system in accordance with various aspects of the present disclosure. The computer network diagram 100 depicts several servers 102, 111, 112. Servers 102, 111, and 112 are each connected via computer network 130 and wireless network 136 to client devices 104, 106, and 120. The computer network 130 may be a private network or a public network, for example, the Internet. The various servers and clients may communicate via data transmission packets or frames, such as those used with the Transmission Control Protocol (TCP) and Internet Protocol (IP) of the TCP/IP standard. The wireless network 136 may include a cellular or mobile phone network. Wireless data transmissions 138 may be made via the wireless network 136 using any of the wireless or cellular transmission standards, including, for example, Global Systems for Mobile communications (GSM), Code Division Multiple Access (CDMA), and/or Long Term Evolution (LTE). The wireless network may be communicatively connected to the computer network 130 for data transmission via the computer network 130 as described herein.”, paragraphs 43 and 44.
“a client device”; “a client device of a first user” from the instant disclosure,
“[0015] The bi-directional recommendation value may be transmitted via a computer network to a client device associated with the first user upon a determination that the likelihood meets or exceeds a recommendation threshold. The client device may be operative to display at least one of the first offer or the second offer. In some embodiments the client device may be operative to filter offers based on an offer type. In other embodiments, the client device may be operative to identify offers based on a geographical location. 
[0016] In some embodiments, the server may receive, via the computer network, an indication that the first user selected the first offer. In other embodiments, the indication that the first user selected the first offer may cause the first offer to be indicated as a clipped offer on the client device. In other embodiments, the indication that the first user selected the first offer may cause the server to associate the first offer with the user. In still further embodiments, the indication that the first user selected the first offer may cause the server to update the recommendation structure. 
[0017] In some embodiments the client device is operative to display an amount of clipped offers associated with the first user. In other embodiments, the client device is operative to display a list of clipped offers associated with the first user.”, paragraphs 15-17. It seems that the client device is a tangential device. All these elements are recited in a very generic way.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim are, “A server-based recommender”, “the recommender server”; “ across a computer network”, “a client device”; “a client device of a first user”, they amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic hardware and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Re-evaluation of the claim to determine if it is more than what is well-understood, routine, conventional activity in the field: 
The claim comprises other limitations, such as:
“c) returning…. the bi-directional recommendation value for display by the mobile app ….”. These are limitations toward accessing or receiving data (gathering data).  Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the claim also comprises additional elements below and , the instant specification does not provide any indication that the elements: “A server-based recommender”, “the recommender server”; “ across a computer network”, “a client device”; “a client device of a first user”, were are anything other than generic software and hardware, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);  and v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; court decisions cited in MPEP 2106.05(d)(II) indicate that merely 
computer receives and sends information over a network and presenting or displaying information, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “server-based recommender”, “the recommender server”;  “ across a computer network”, “a client device”; “a client device of a first user”, limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 20: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-12, and 14-19, the claims recite elements such as “receiving at the recommender server, via the computer network, an indication that the first user selected a first offer”, “receiving at the recommender server, via the computer network, an indication that the first user selected a first offer”, … the client device is operative to display an amount of clipped offers associated with the first user”,etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 13-14, 16 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by PG. Pub. No. 10599656 (Sharma).

As to claims 13, 1 and 20,  Sharma discloses a server-based recommender method for providing user offers based on efficient iterative recommendation structures (see  Figs 1A and 1B and associated disclosure), the server-based recommender method comprising: 
a) invoking, at a recommender server, a bi-directional look-up interface via a lookup request initiated by a mobile app accessing the recommender server across a computer network, 
(“Requests 180 come into the API endpoint 170. The requests are processed by the recommendation engine 165 relying on storage engine 160. Graph edges 175 can be stored in index segments 150, 152, 154, 156, and 158 as described further below”, 6:49-53),
the bi-directional look-up interface exposed via a bi-directional data recommendation structure that comprises an electronic, navigable graph comprising a multi-linked list of one or more data objects
( Sharma teaches “FIG. 1B depicts a block diagram of a graph-based content recommendation system according to embodiments of the present invention. FIG. 1B shows an overview of a graph-based recommendation system”, 5:5-10..
See also 
“The present invention relates generally to messaging platforms, and relates more particularly to data storage such that random sampling can be accomplished in real-time in messaging platforms. Aspects of the present invention include storing a bipartite graph with associations of two node types. The graph can be stored as a power law graph. The graph can be used to provide real-time content recommendations  ….”, abstract.
“…the platform generally also maintains servers to process, compile, store, index, retrieve, and/or communicate information or data for business, personal, or other purposes thereby allowing users to take advantage of the value of the information. One kind of messaging platform is a social media platform, where content—which can be implemented, for example, in the form of text strings, emojis, images, video, audio, live streams, and any of their combinations—is distributed according to a directed graph in which there are nodes and edges. One example of a directed graph is a link graph where nodes represent Web pages and edges represent in and out links [Examiner interprets as navigable graph comprising a multi-linked list of one or more data objects]. Another example of a directed graph is a follow graph where nodes represent users and edges represent relationships between or among users (i.e., an edge pointing from node A to node B represents a relationship …”, 1:25-42.
“… platforms typically index and store content and, in response to a user submitted query, retrieve content determined to be of interest to the user. In order to enhance user experience, however, a messaging platform can also recommend content or users to a user without a user making a request. For example, a messaging platform can recommend that a user connects with another user on the platform. The messaging platform can also recommend particular content to a user. To further enhance the user experience, the content or user recommendations can be specifically tailored to the particular user”, 1:43-60 ); 

b)  determining, by the recommender server, a bi-directional recommendation value by accessing the bi-directional look-up interface
(“…Depending on the desired data access pattern, a left-to-right index, a right-to-left index, or both can be used…”, 5:39-40..
“FIG. 1B shows index segments 150, 152, 154, 156, and 158. FIG. 1B also shows storage engine 160, recommendation engine 165, and API endpoint 170. Storage engine 160 can maintain a list of temporally-ordered index segments comprised of adjacency lists that store a partition of the bipartite graph. In an embodiment, the storage engine provides raw access to the graph in support of the recommendation engine…”, 6:40-47.
See also
“Messaging platforms typically index and store content and, in response to a user submitted query, retrieve content determined to be of interest to the user. In order to enhance user experience, however, a messaging platform can also recommend content…” 1:43-53.
“ The present invention provides real-time recommendations even on large messaging platforms. The real-time recommendations can be provided based on random sampling of stored associations between two node types, for example, between users and content. A data structure, referred to as an adjacency list, is a mechanism to store edges between a single user and a plurality of content, or posting lists, and a mechanism to store edges between a single posting list and a plurality of users. The adjacency list can have the following properties: edges can grow, reader can have unrestricted access, concurrent readers (there are multiple readers, but typically only one writer), ability to drop edges, and an algorithm to randomly sample edges in real-time. The randomly sampled edges allow the real-time recommendations. Moreover, the ability to randomly sample edges allow for running and random-walk based graph traversal techniques for real-time recommendations that are fast and heavily personalized as they examine only a small portion of a directed graph.”, 1:64-67 and 2:1-10. 
“Since each index segment 150, 152, 154, 156, and 158 can hold a small set of vertices (relative to the 64-bit id space), in an embodiment, memory requirements can be reduced by building a (bi-directional) mapping between the external (i.e., canonical) vertex id and an internal vertex id that is unique only within the particular index segment. This reduction can be accomplished by hashing the external vertex id and treating the hash value as the internal vertex id. In an embodiment, a standard double hashing technique, an open-addressing scheme whereby the initial probe site in the hash table (i.e., array) is determined by one hash function, and the skip interval between linear probes in case of collisions is determined by a second hash function, is used. In an embodiment, the external vertex id is stored in the hash table, so that recovering those ids can be accomplished by a simple array lookup. In an embodiment, the hash table is sized to be a power of two so that mod can be accomplished via efficient bit operations”,  6:49-67 and 7:1-5 );  and  
c) returning, from the recommender server, the bi-directional recommendation value for display by the mobile app on a client device of a first user
(“FIG. 1B shows index segments 150, 152, 154, 156, and 158. FIG. 1B also shows storage engine 160, recommendation engine 165, and API endpoint 170. Storage engine 160 can maintain a list of temporally-ordered index segments comprised of adjacency lists that store a partition of the bipartite graph. In an embodiment, the storage engine provides raw access to the graph in support of the recommendation engine. The entire system represents an API endpoint 170 for … clients to request recommendations”, 6:40-50 and Fig. 1B).

As to claim 1, it comprises the same limitations that claim 13 above therefore is rejected in similar manner. Further, claim  1 comprises 
 A server-based recommender system for providing user offers based on efficient iterative recommendation structures (Figs. 1A and 1B and associated disclosure), the server-based recommender system comprising: a recommender server comprising one or more processors and one or more memories (“a messaging platform 100” in Fig. 1A); and wherein the recommender server is communicatively coupled to a mobile application (app) via a computer network  (Fig. 1A).

As to claim 20, it comprises the same limitations that claim 13 above therefore is rejected in similar manner. Further, claim  20 comprises a tangible, non-transitory computer-readable medium storing instructions for providing user offers based on efficient iterative recommendation structures, that when executed by one or more processors of a recommender server, cause the one or more processors to:
(“Sharma’s  system comprises “The present invention relates in various embodiments to devices, systems, methods, and instructions stored on one or more non-transitory computer-readable media involving the communication of data over networks. Such devices, systems, methods, and instructions stored on one or more non-transitory computer-readable media can result in, among other advantages, the ability to provide recommendations to users in a messaging platform”, 16:63-67 and 17:1-2 ).

As to claims 14 and 2,  Sharma discloses 
further comprising receiving at the recommender server, via the computer network, an indication that the first user selected a first offer
( a “….graph can be used to provide real-time content recommendations …”, abstract.
“…The content can be provided on the messaging platform. For example, a user can be presented with new content recommendations in a timeline, home screen, a frame on the right or left hand side of the user screen, or in an email or text message. In some embodiments, the recommendation engine 135 can provide the recommendation responsive to a user action. For example, the user action can be interacting with content on the messaging platform 100, refreshing messaging platform 100, being new to messaging platform 100, specifically requesting content recommendations from messaging platform 100..”, 4:55-67 and 5:1-5 ).

As to claims 16 and 7,  Sharma discloses 
wherein the indication that the first user selected the first offer causes the recommender server to update the bi-directional data recommendation structure
(“…a messaging platform recommendation systems and methods that can provide real-time recommendations to new users. In particular, embodiments actually compute recommendations at query time (rather than serving previously stored recommendations) and, furthermore, continuously update the underlying bipartite graph …”, 2:60-67.
“…currency is particularly important for providing recommendations during “live” events. For example, if the messaging platform is providing content recommendations related to a touchdown that happened during the Superbowl, the users, content and edges need to be updated in real-time in order for the messaging platform …”, 9:55-64).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  3, 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  US PG. Pub. No. 10599656 (Sharma) in view of  in view of  US PG. Pub. 20140180790 (Boal).
As to claims 15 and 3,  Sharma discloses 
a “….graph can be used to provide real-time content recommendations …”, abstract.

Sharma does not expressly disclose but Boal discloses
wherein the indication that the first user selected the first offer causes the first offer to be indicated as a clipped offer on the client device 
(“[0088] An offer can become activated in response to a number of triggering events, including upon recommendation by the offer recommendation component of offer server 1380, upon a consumer device 1305 requesting activation of an offer provided by offer server 1380, upon a consumer device 1305 printing or digitally clipping an offer…”, paragraph 88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Boal’s teaching with the teaching of  Sharma. One would have been motivated to  provide functionality  to clip coupons or offers in order to offer functionality for a user select offers on demand (Boal, paragraph 88).

As to claims 5 and 6, Sharma does not disclose  but Boal discloses
wherein the client device is operative to display an amount of clipped offers associated with the first user (Fig. 2 element 213 and 243).
mobile app is configured to display a list of clipped offers associated with the first user
(“…Current savings area 3503 displays a consumer's total number of activated offers ( clipped coupons)…”, paragraph 493).

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Boal’s teaching with the teaching of  Sharma. One would have been motivated to provide functionality to  a consumer or user to view and select offers in order to deliver a robust customer solution (Boal, paragraph 18).

Claims  4, 8-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over  PG. Pub. No. 10599656 (Sharma) in view of PG. Pub. No. 20190042585 (PLOSHYKHYN).

As to claims 17 and 8,  Sharma discloses 
a “….graph can be used to provide real-time content recommendations …”, abstract.
Sharma does not expressly disclose but PLOSHYKHYN discloses
wherein the recommender server updates the bi-directional data recommendation structure automatically on a periodic basis, the update including regenerating the bi-directional data recommendation structure to create an updated recommendation structure based on content ranking metrics associated with one or more users, 
(“…The table 330 [Examiner interprets as  the recommendation structure] may be continuously updated, as an example when a new media object is added to the media streaming electronic service 225, or may be updated at predetermined intervals of time”, paragraph 91).
 the content ranking metrics available to the recommender server at the time of the update
(“…The set of media objects 302 may be acquired in the form of a plurality of indications, where, as a non-limiting example, each respective media object 304 may be represented by an identifier associated with the respective metric vector 305…”, paragraph 305.
“…user interaction parameters 308, each user interaction parameter 310 being representative of user interactions with a respective media object 304. The set of user interactions parameters 308 may be acquired by the recommendation server 250 from the analytics service 235 of the analytics server 230…”, paragraph 88). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate PLOSHYKHYN’s teaching with the teaching of  Sharma. One would have been motivated to  provide functionality  to update the bi-directional data recommendation structure automatically on a periodic basis, in order to get content ranking metrics and analytics available in an accurate manner (PLOSHYKHYN paragraphs 76 and 87).
As to claims 18, 19, 10 and 9, Sharma does not expressly disclose but PLOSHYKHYN discloses
 PLOSHYKHYN discloses invoking, on the recommender server, an updated bi-directional look-up interface of the updated recommendation structure, the invocation of the updated bi-directional look-up interface causing the recommender server to transmit a new bi-directional recommendation value to the client device
(“…media object recommendation 402 and may create a new entry in the table 330 (in which case the request for the media object recommendation 402 may include the specific media object for which recommendation is required)…”, paragraph 99.
“…The recommendation server 250 may then send the set of recommended media objects 495 to the media streaming electronic service 225 of the media server 220 or directly to one of the plurality of the client devices 210…”, paragraph 112 and Fig. 2);

wherein the invocation of the bi-directional look-up interface is caused by the client device transmitting, via the computer network, a client request to the recommender  server 
(Fig. 5 element 506 “receiving, by the server from a client device, a request for a media object recommendation”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate PLOSHYKHYN’s teaching with the teaching of  Sharma. One would have been motivated to  provide functionality  to transmit, via the computer network, a client request to the recommender server (Fig 1B of Sharma) and to receive  server response in order to offer a robust content recommendation system (see at least Fig. 5 of PLOSHYKHYN’ and Fig. 3B of Sharma).
As to claims 11 and 12,  Sharma does not expressly disclose but PLOSHYKHYN discloses
 PLOSHYKHYN discloses
wherein the mobile app is operative to filter offers based on an offer  type 
(see ““…type and content of the media object…”, paragraph 82),
wherein the mobile app is operative to identify offers based on a geographical location
(“…Non-limiting examples of user interaction parameter include watch time, play time, average view duration, comments, likes, dislikes, shares, subscribers, demographics, playback locations, traffic sources, devices, audience retention..”, paragraph 74).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate PLOSHYKHYN’s teaching with the teaching of  Sharma. One would have been motivated to  provide functionality  to filter or screen recommendations or offers in order to deliver a real time analytics recommendation system (PLOSHYKHYN paragraph 74).
As to claim 4,  Sharma does not expressly disclose but PLOSHYKHYN discloses
 PLOSHYKHYN discloses
wherein the indication that the first user selected the first offer causes the server to associate the first offer with the user
(“…[0091] The set of media objects 302, the set of user interaction parameter 308 and the set of tags 312 may go through the aggregator 320, the aggregator 320 being configured to associate the set of media objects 302 with the user interaction..”, paragraph 91).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate PLOSHYKHYN’s teaching with the teaching of  Sharma. One would have been motivated to provide functionality  to associate or send  recommendations or offers in order to deliver a real time analytics recommendation system (PLOSHYKHYN paragraph 74).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Developing a framework for recommending TV shows”. IEEE. 2017. This article discloses “Recommendation systems have been actively researched for the last decade and have gained much attention in both research and industry communities. As a result, nowadays we can find recommendations about news, books, movies, products, locations and so on. However, recommendation techniques for TV shows have not been actively researched despite its importance. This is because for developing recommendation systems for TV shows we need to consider two important issues. First, items i.e. TV shows are only available for a certain period of time. Second, a user cannot watch two different shows at the same time. Although there are some recommendation systems for TV shows, most of them consider western TV shows and there is no recommendation system that considers TV shows in Bengali and Hindi. However, around 1500 million people around the globe are interested about Bengali and Hindi TV shows. Considering this fact, in this paper, we develop a recommendation system that can recommend Bengali and Hindi TV shows along with English TV shows. In our framework, we have used hybrid filtering method for recommending TV shows to get the benefit of both collaborative filtering and content-based filtering. After finding appropriate matching we recommend top-k TV shows to the users. We have performed several experiments to show the effectiveness of our framework and found that it can recommend efficient recommendation of TV shows to the users.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/9/2022